DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: joint 37 (  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Par. 12, line 3 should recite “Such heaters” to correct spelling.
Par. 32 recites that in some embodiments the resistor configuration allows for consistent power and that “[a]lternatively, this is accomplished by variable current and variable resistant to yield constant power.” It is unclear whether the desired property is consistent power (i.e., power that does not vary) or constant power (i.e., power that does not stop). It is acknowledged that there is some overlap in the usage of the terms in general usage, however it is suggested to use the same term to provide clarity. It is noted that par. 50 and claim 7 recites that electrical power is constant throughout each of the first and second H-shaped heaters.
Par. 32, line 4 should recite “variable resistance”.
Par. 38, line 5 should recite “spanwise portion of heater 90”.
Appropriate correction is required.
Claim Objections
Claims 1 and 16-20 are objected to because of the following informalities:  
Claim 1, line 4 – the “and” should be removed”.
Claim 1, lines 10 and 12 – remove the commas between “section” and “expanding”.
Claim 5, line 2 should delete the repeated “between”.
Claim 11, line 7 – should recite “the junction section”.
Claims 16-20 – should recite “H-shaped heater” instead of just “heater” to maintain consistency of terms.
Claim 18, last line – add a period at the end.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "H-shaped heaters" in line 1. It is unclear whether the claim should recite "heaters" based on the  There is insufficient antecedent basis for this limitation in the claim. For purposes of continued examination, claim 13 is being interpreted based on the dependency from claim 11 to recite “heaters”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rauch (U.S. 6,338,455 B1).
In regards to claim 11, Rauch describes an ice protection system (Rauch, col. 1, lines 51-53) comprising: a component having a plurality of sections (Rauch, Figs. 4-7; col. 4, lines 61-64 –the term “section” is vague and could reasonably be interpreted to encompass the each of the first and second sets [similar to claim 1 below] and/or a region covered by each of the resistive elements 14-17), wherein each of the plurality of sections is connected to the adjacent section by a junction section (Rauch, Fig. 1 – the region between the resistive elements 14 [of the first set] and 16 [of the second set] is a junction section); and a plurality of heaters each having at least one chordwise section connected to a spanwise section (Rauch, Figs. 4-7; col. 5, lines 27-30 - the resistive element 14 is oriented spanwise along the direction of the arrow in Fig. 7 and the carbon fibre conducting layers 32a, 32b that run transversely to the leading edge [i.e., in the chordwise section]), wherein each of the plurality of heaters resides on one of the plurality of sections, and wherein each of the chordwise sections resides in a junction section (Rauch, Figs. 4-7 – each resistive element 14-17 is used in resistive heating and is therefore considered a heater. Each of the carbon fibre conducting layers 32a is located between the resistive element 14 along the chordwise direction). It is noted that claim 11, and depending claims 12-14, does not describe what the “junction section” is.  Thus, for purposes of examination, “junction section” has been interpreted based on the specification in the broadest reasonable interpretation, in accordance with MPEP 2111, to be a region between at least two different heaters (see specification, pars. 14-15 and Fig. 2).
In regards to claim 12, Rauch describes the system of claim 11, further comprising a plurality of linear spanwise heaters on each of the plurality of sections (Rauch, Figs. 4-7 – each of the first and second sets has a plurality of resistive elements [i.e., resistive heaters] that are oriented spanwise parallel to the arrow in Fig. 7), and wherein each of the plurality of linear spanwise heaters do not reach the junction section (Rauch, Fig. 6 – resistive elements 15 do not enter the area covered by the carbon fibre conducting layers 32a, 32b).  
In regards to claim 14, for purposes of continued examination claim 14 is being interpreted based on the dependency from claim 11 to recite “heaters” as provided above with respect to the 35 U.S.C. 112(b) rejection. However, it is noted that the use of H-shaped heaters would not affect the arguments provided hereafter. Thus, in regards to claim 14, Rauch describes supply conductors 28 that are connected to each resistive element and forming a circuit through each of the resistive elements (Rauch, col. 5, line 19-30).  It is further noted that it is well-known in the art that electrical components require at least one positive electrical connection and at least one negative electrical connection to complete the circuit and function as intended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch. It is noted that claims 1, 3, 13, and 15-20 includes DBK (DBK Industrial - Wire Heating Technology Heating with traditional resistance wire) and Morikawa (WO 2013/142594 A1) as evidence of well-known features in the art and not as combination for obviousness.
In regards to claim 1, Rauch describes an ice protection system (Rauch, col. 1, lines 51-53) comprising: a first section having a first span and a first chord (Rauch, Figs. 4-7; col. 4, lines 61-63 – the span and chord are used in the instant application to indicate axes [specification, par. 12; Fig. 2]. The first span is equivalent to the direction of the arrow in Fig. 7 of Rauch and the first chord is equivalent the direction perpendicular to said arrow of Rauch. First set 18 of Rauch is equivalent to the first section); a second section having a second span and a second chord (Rauch, Figs. 4-7; col. 4, lines 63-64 – second set 19 is equivalent to the second section. It is also noted that it also would have been obvious to implement multiple first or second sets next to another first or second set to create a system with multiple heating sections with identical structure and purpose to cover a greater area of interest similar to how multiple heating elements are located adjacent to each other in Fig. 5); and a junction section (Rauch, Fig. 1 – the region between the resistive elements 14 [of the first set] and 16 [of the second set] is a junction section) comprising: a portion of the first section (Rauch, Id.); and a portion of the second section proximal the portion of the first section (Rauch, Id.); a first plurality of heaters expanding spanwise across the first section (Rauch, Fig. 4); a second plurality of heaters expanding spanwise across the second section (Rauch, Fig. 4). 
	Rauch does not explicitly describe the second section attached to the first section by a joint.  The joint recited in claim 1 is described as a connection between the first and second sections which may be “a segment or intersection or one or more components or parts” (see also, specification, par. 18).  Thus, the joint can be any type of connection.  Accordingly, it would have been obvious as optimization to one of ordinary skill in the art at the time of filing of the claimed invention to attach the first set and second set of Rauch together at a joint.  The motivation to do so is to keep the sets together and make installation easier (i.e., to make alignment easier).
Rauch does not describe a first H-shaped heater on the first section, expanding into the junction section; and a second H-shaped heater on the second section, expanding into the junction section. Rauch does describe carbon fibre conducting layers 32a, 32b that run transversely to the leading edge along the chordwise direction (Rauch, Figs. 5-7; col. 5, lines 27-30), but does not describe an H-shape. However, it is well-known in the art that resistance heating elements can come in a variety of shapes and are typically chosen to meet the desired heating needs (see DBK and Fig. 7 of Morikawa).  That is, the resistance heating elements are typically made of a material that can be set into many different designs.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the shape of the resistive elements to have an H-shape (e.g., by adding additional carbon fibre conducting layers in the chordwise direction). The motivation to do so is to increase the heating output along the edges of each set.
In regards to claim 2, Rauch describes the system of claim 1, wherein the ice protection system is applied to a component selected from the group consisting of wing leading edges, vertical stabilizer leading edges, horizontal stabilizer leading edges, pylons, vanes, propellers, blades, engine inlets and surfaces requiring adjacent heaters (Rauch, col. 1, lines 6-12 and 54-60).
In regards to claim 3, Rauch does not describe wherein the first and second H-shaped heaters each comprise two chordwise sections connected by a spanwise section. However, as provided with respect to claim 1, from which claim 3 depends, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the shape of the resistive elements to have an H-shape.  Claim 3 is merely describing the particular arrangement/orientation of the H-shape of the heaters.  It is further noted that the claims and specification do not provide a specific reason  or advantage for the orientation recited in claim 3 over an orientation where two spanwise sections are connected by a chordwise section.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch so that the heating elements form an H-shape with such that the connecting portion of the H-shape is along the spanwise direction.  The motivation to do so is to increase the heating output along the edges of each set.
	In regards to claim 4, Rauch does not explicitly describe wherein each of the first and second H-shaped heaters further comprises a resistor on the spanwise section and two resistors on each of the chordwise sections.  Rauch does describe a first and second set comprising at least one resistive element (Rauch, col. 2, lines 13-60).  However, Rauch does not describe the exact number of resistive elements in each of the first and second sets.  However, as provided with respect to claim 1, from which claim 3 depends, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the shape of the resistive elements to have an H-shape.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch to have an H-shaped heater and to include a resistive heating element in each of the portion of the H-shape (i.e., one in the connecting portion and one in each of the projecting portions).  The motivation to do so is to ensure that each part of the heater is providing heat.
	In regards to claim 6, Rauch describes the system of claim 1, wherein the first and second H-shaped heaters each comprise a material selected from the group consisting of carbon nanotubes, graphene, graphene nanoribbons, and combinations thereof (Rauch, col. 3, lines 6-9 - resistive elements made from conducting fibers, typically made of carbon).
	In regards to claim 7, Rauch describes the system of claim 1, wherein electrical power is constant throughout each of the first and second H-shaped heaters (Rauch, col. 6, line 54 – constant supply to provide an anti-icing function). 
	In regards to claim 8, Rauch does not describe wherein each of the first and second H-shaped heaters further comprises: two positive electrical connections each at the end of a first chordwise section; and two negative electrical connections each at the end of a second chordwise section. Having the positive and negative electrical connections on different ends of the heater is an obvious design choice as one of a limited number of configurations to create a circuit path. Such a design choice would allow power to flow through the entire heater (i.e., avoiding creating a path of least resistance and thereby not providing power through the central path). Moreover, having two positive electrical connections and two negative electrical connections is well known in the art (e.g., a combination circuit).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch to supply power to each section of an H-shaped heater and to keep each of the positive ends and negative ends together. The motivation to do so is to create a heater circuit that is supplied power throughout.
	In regards to claim 9, Rauch describes the system of claim 1, wherein electrical power is variable throughout each of the first and second H-shaped heaters (Rauch, col. 6, line 52 – supplied in an intermittent manner to provide a de-icing type of function). 
In regards to claim 10, Rauch does not describe the system of claim 9, wherein each of the first and second H-shaped heaters further comprises: a positive electrical connection at one end of a chordwise section; and a negative electrical connection at the one end of the chordwise section. However, having the positive and negative electrical connections on the same end of the heater is not considered new and would be an obvious design choice as one of a limited number of configurations to create a circuit path. Rauch, for example, describe resistive element 14 is connected to one supply connector 28 (i.e., a positive) and returns to the supply (i.e., a negative) through the carbon fibre conducting layer 32a and resistive element 15 at the same end as the supply connector 28 (Rauch, Fig. 6; col. 6, lines 37-41). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch to have an H-shape and to have the positive and negative electrical connections in the same general region. The motivation is to simplify the wiring process as the wires can be kept together.
In regards to claim 13, Rauch does not wherein each of the plurality of heaters is H-shaped, T- shaped, or L-shaped. However, it is well-known in the art that resistance heating elements can come in a variety of shapes and are typically chosen to meet the desired heating needs (see DBK and Fig. 7 of Morikawa).  That is, the resistance heating elements are typically made of a metal that can be set into many different designs.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the shape of the resistive elements to have an H-shape. The motivation to do so is to increase the heating output along the edges of each set.
In regards to claim 15, Rauch does not describe an H-shaped heater comprising: a first chordwise section; a second chordwise section parallel to the first chordwise section; and a spanwise section extending from a central region of the first chordwise section to a central region of the second chordwise section. However, it is well-known in the art that resistance heating elements can come in a variety of shapes and are typically chosen to meet the desired heating needs (see DBK and Fig. 7 of Morikawa).  That is, the resistance heating elements are typically made of a material that can be set into many different designs.  For resistive heaters, additional resistive elements can be added to the heater circuit to form parallel circuit paths.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch to have be an H-shaped heater by adding additional resistive elements. The motivation to do so is to increase the heating output along the edges of each set.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected for similar reasons.
Claim 17 recites similar subject matter as claim 8 and is therefore rejected for similar reasons.
In regards to claim 18, Rauch does not describe the heater of claim 17, further comprising: a first resistor centered on the spanwise section; a second resistor on the first chordwise section centered between the first end of the first chordwise section and the spanwise section; a third resistor on the first chordwise section centered between the second end of the first chordwise section and the spanwise section; a fourth resistor on the second chordwise section centered between the first end of the second chordwise section and the spanwise section; and a fifth resistor on the second chordwise section centered between the second end of the second chordwise section and the spanwise section. However, Rauch describes a plurality of resistive elements 14-17 that are connected together to form a U-shaped heater where each segment of the U-shape is a separate conductive and resistive element (Rauch, Figs. 5-7).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch to into the H-shape such that each of the segments of said H-shape include resistive elements.  The motivation to do so is to allow the entirety of the circuit forming the heating device to generate heat via resistive heating.
Claim 19 recites similar subject matter as claim 10 and is therefore rejected for similar reasons.
In regards to claim 20, Rauch does not describe the heater of claim 15, wherein the spanwise section has a first width, and each of the chordwise sections have a second width being half the size of the first width. For similar reasons as provided with respect to claim 15, from which claim 20 depends, it would have been obvious to have a spanwise section and chordwise sections. The claims and specification do not provide a reason or motivation for the specific width ratios recited in claim 20, or any advantages for this specific ratio.  Accordingly, claim 20 is considered an obvious design choice.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauch as applied to claim 1 above, and further in view of Mullen (U.S. 10,470,250 B2).
	In regards to claim 5, Rauch does not describe the system of claim 1, wherein each of the first and second H-shaped heaters comprises an electrical resistivity between between 0.005 ohms per square (Q/sq) and 3.0 Q/sq. Rauch does describe resistive elements made from conducting fibers, typically made of carbon (Rauch, col. 3, lines 6-9).  Mullen describes a carbon allotrope heating element includes an electrical resistivity between 0.005 ohms per square (Ω/sq) and 3.0 Ω/sq.  Both Rauch and Mullen are directed towards resistive heating devices for aircraft.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Rauch in view of Mullen to have heating elements with an electrical resistivity between 0.005 Ω/sq and 3.0 Ω/sq. The motivation to do so is to use a heating element made from a material that can be readily modified to have resistivity covering a wide range of values as different parts require different heating capabilities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2001153707 A describes a heater arranged in an I-shape so that the distance between the temperature measuring element and the heater is closer to the end of the heater than to the center of the heater. US 5456890 A describes a metallic electrically heatable converter body that uses flat metal strips having a generally H-shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763